Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2020 has been entered.
 
Response to Amendment
The Amendment filed on 08/03/2020 has been entered. Claims 1-8 remain pending in the application. 
	
Claim Objections
Claims 1-8 are objected to because of the following informalities. The formulae of are very poor resolution rendering many of the claimed compounds unreadable. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 20140306207) (Nishimura).

In reference to claims 1-7, Nishimura teaches a device comprising an anode a cathode and at least an emitting layer between the anode and the cathode wherein the emitting layer includes 

    PNG
    media_image1.png
    175
    274
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    231
    248
    media_image2.png
    Greyscale

Given that Nishimura discloses the devices that encompasses the presently claimed device structure, including wherein the first host material is the material above on the left and the second host material and the hole transport material is the material above on the right  it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device configuration, which is both disclosed by Nishimura and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

For Claim 1: Reads on a device with the requisite layers wherein the second host material of formula (2) reads on the claimed first host material of formula (1) wherein A1 and A2 are each unsubstituted naphthyl and L is a single bond and the first material of formula (1) reads on the claimed second host material of formula (2) wherein La is a phenyl group, Ma is a substituted pyrimidine wherein the substituents are each an unsubstituted phenyl group, and Xc is a phenyl substituted carbazole group.
For Claim 2: Reads on wherein A1 and A3 are each unsubstituted naphthyl. 
For Claim 3: Reads on wherein L1 is a single bond. 
For Claim 4: Reads on wherein Ma is a substituted pyrimidine. 
For Claim 5: Reads on wherein La is a group of formula (7). 
For Claim 6: Reads on wherein the X groups are hydrogen.  
For Claim 7: Reads on H1-423. 



In reference to claim 8, Nishimura teaches the device as described above for claim 1 including wherein the first host material is a material of formula (1) [0009] as shown below. 

    PNG
    media_image3.png
    188
    406
    media_image3.png
    Greyscale
 
    PNG
    media_image1.png
    175
    274
    media_image1.png
    Greyscale


For example, wherein in the formula 1, M1 is a nitrogen containing heteroaromatic ring such as a pyrimidine, pyrazine or triazine. While Nishimura exemplifies the compound A73 as shown above as having M1 being a substituted pyrimidine, it would have been obvious to the ordinarily 1 is instead selected as a substituted triazine, for example as in compound A4 (page 9) in the absence of unexpected results (reads on compound 2-14).


Response to Arguments
Applicant's arguments filed 08/03/2020 have been fully considered but they are not persuasive.

In reference to the outstanding rejections under 35 USC 103, Applicant first argues that the recited compound of formula (1) of Nishimura has a carbazole substituent and that applicant, by way of amendment, as amended the claims to not have this group. This argument has been fully considered but not found convincing for at least the following reasons. Nishimura teaches many compounds that do not include this substituent and therefore the same prior art still reads on the claims.  

Applicant further argues that the instantly claimed device gives rise to unexpected results in comparison with a comparative device as described in the declaration under 37 CFR 1.132 filed 08/03/2020. This argument has been fully considered and not found convincing for at least the following reasons. 



First, while the inventive example allegedly shows improvements in device efficiency, neither the specification nor the declarations under 37 CFR 1.1.32 have provided information that would allow the analysis of the statistical significance of the results. That is, there is no indication if more than one device was prepared and analyzed for each comparative and exemplary device and there is no information on the precision or reproducibility of the measured parameters presented in the data tables. 

Second, the showing of the results of a single example is not commensurate in scope with the very large number of devices encompassed by the instant claims. For example, only a single compound of the compound of formula 1 and the compound of formula 2 each are represented herein. These examples are not intended to be interpreted as the only points in which the data in not commensurate in scope with the claims but merely to illustrate how the breadth of the claimed devices is much larger than that set forth in the examples, these variables resulting in claiming millions of more devices that would not be anticipated to have an unexpected result based on compounds that do not even share a structural class. As applicant is attesting that the claimed devices have properties that would not be expected based on the genus as a whole, for example the compounds taught by Nishimura, support for the unexpected results must be provided that covers the scope of what is claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Examiner, Art Unit 1786